UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

_________________________________________
                                          )
KIMBERLY MOORE STARKS,                    )
                                          )
                        Plaintiff,        )
                                          )
      v.                                  )                  Civil Action No. 13-1378 (ESH)
                                          )
FANNIE MAE,                               )
                                          )
                        Defendant.        )
_________________________________________ )

                                 MEMORANDUM OPINION

       This matter is before the Court on Defendant’s Motion to Dismiss or, in the Alternative,

Motion to Compel Arbitration [ECF No. 5]. The Court advised the plaintiff of her obligations

under the Federal Rules of Civil Procedure and the local rules of this Court to respond to the

motion, and specifically warned her that, if she did not respond to the motion by November 15,

2013, the Court would treat the motion as conceded. At the plaintiff’s request, the Court

extended the deadline to December 2, 2013. To date, the plaintiff has not filed an opposition to

the motion, nor has she requested a second extension of time. Therefore, the motion could be

granted as conceded. See Local Civil Rule 7(b). But, the Court concludes that this action must

be dismissed for two independent reasons.

       First, defendant moves to dismiss plaintiff’s claims under Title VII of the Civil Rights

Act of 1964, as amended (Title VII”), see 42 U.S.C. § 2000e et seq., because she failed to timely

file this lawsuit. Def.’s Mem. of P. & A. in Support of its Mot. to Dismiss or, in the Alternative,

Mot. to Compel Arbitration [ECF No. 5-1] (“Def.’s Mem.”) at 2-3. Generally, a plaintiff who

has filed a charge of discrimination with the Equal Employment Opportunity Commission
(“EEOC”) must file her lawsuit within 90 days of receipt of a right-to-sue notice. See 42 U.S.C.

§ 2000e-5(f)(1). Plaintiff alleges that she received the notice on April 30, 2013, see Compl. ¶ 4,

and the Clerk of Court received plaintiff’s complaint 91 days later, on July 30, 2013.1 The

complaint was therefore not filed on time and will be dismissed on that ground.

         Defendant also moves for referral of the plaintiff’s claims to arbitration pursuant to

Fannie Mae’s Dispute Resolution Policy. See Def.’s Mem. at 3-4. In support of its motion,

defendant submits a copy of plaintiff’s application for employment, pursuant to which plaintiff

“agreed to be bound by Fannie Mae’s Dispute Resolution Policy.” Id., Ex. 1 (Application for

Employment dated February 11, 2000) at 4. The Dispute Resolution Policy purportedly “applies

to all claims that an employee might make against Fannie Mae . . . involving a legally-protected

right, that directly or indirectly relate to . . . her employment or the termination of that

employment,” such as “claims asserting rights protected by . . . Title VII of the Civil Rights Act

of 1964 [and the] Age Discrimination in Employment Act.” Id., Ex. 2 (Dispute Resolution

Policy effective March 16, 1998) at 1. It appears that all of plaintiff’s claims pertain to her

employment and termination of her employment at Fannie Mae and thus are subject to Fannie

Mae’s Dispute Resolution Policy. Accordingly, even if the complaint had been timely filed,

defendant’s motion to compel arbitration would be granted and the claims stayed or dismissed

pending the conclusion of arbitration.

         A separate Order accompanies this Memorandum Opinion.



                                                                          /s/
                                                               ELLEN SEGAL HUVELLE
                                                               United States District Judge
Date: December 11, 2013

1
   The filing date that appears on the electronic docket, September 11, 2013, is immaterial because a case is not
formally docketed until after a ruling on an application to proceed in forma pauperis.
                                                          2